[Cite as In re D.S., 2011-Ohio-5250.]


                Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 95803




                                         IN RE: D.S.
                                        A Minor Child




                                        JUDGMENT:
                                         DISMISSED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 09119366


        BEFORE:           Sweeney, P.J., Keough, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                     October 13, 2011
ATTORNEYS FOR APPELLANT, D.S.

Sheryl A. Trzaska
Asst. State Public Defender
Office of the Ohio Public Defender
250 East Broad Street, Suite 1400
Columbus, Ohio 43215

ATTORNEYS FOR APPELLEE, STATE OF OHIO

William D. Mason
Cuyahoga County Prosecutor
By: Brian R. Radigan
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113

Milko Cecez
Assistant Prosecuting Attorney
Juvenile Division
2210 Cedar Road, Third Floor
Cleveland, Ohio 44115




JAMES J. SWEENEY, P.J.:

       {¶ 1} Appellant D.S. appeals the juvenile court’s decision adjudicating him

delinquent of murder and multiple assault charges, with serious youth offender (“SYO”)

specifications, and imposing a stayed sentence of 18-years-to-life in prison.          After

reviewing the facts of the case and pertinent law, we dismiss the appeal for lack of a final,

appealable order and remand with instructions to expeditiously enter disposition on all

counts of delinquency pursuant to Juv.R. 29.
       {¶ 2} On September 22, 2009, five teenagers who knew each other — J.G.,

C.M.1, C.M.2, J.J., and D.S. — were “hanging out” at a bus stop near 6207 Broadway

Avenue in Cleveland. J.G. and J.J. began to argue. D.S. allegedly handed a gun to J.J.,

who shot and killed J.G. and fired multiple shots at C.M.1 and C.M.2 as they were

running away from the scene.

       {¶ 3} On October 20, 2009, D.S., who was 15 years old at the time, was charged

in juvenile court with murder.      On April 29, 2010, the court found that D.S. was

amenable to rehabilitation in the juvenile system and denied the state’s motion to transfer

the case to the adult criminal justice system.   On May 4, 2010, the state filed a notice of

intent to seek a SYO dispositional sentence against D.S. under R.C. 2152.13.

       {¶ 4} On May 28, 2010, a second indictment was filed against D.S., charging him

with five counts: murder in violation of R.C. 2903.02(A) with one- and three-year firearm

and mandatory SYO specifications; two counts of attempted felonious assault in violation

of R.C. 2923.02 and 2903.11(A)(1) with one- and three-year firearm and discretionary

SYO specifications; and two counts of felonious assault in violation of R.C.

2903.11(A)(2) with one- and three-year firearm and discretionary SYO specifications.

       {¶ 5} On June 16, 2010, D.S. denied the charges against him.       The case went to

trial before the court, and on August 17, 2010, the court found D.S. delinquent of all

charges as an aider and abetter.

       {¶ 6} Pursuant to the mandatory SYO adjudication under R.C. 2152.13(D), the

court was required to impose a traditional juvenile disposition and an adult felony
sentence. On August 31, 2010, the court committed D.S. to the Ohio Department of

Youth Services (“ODYS”) until age 21 for the murder.           In its corresponding journal

entry, the court incorporated a one-year commitment to ODYS for firearm specifications

pursuant to R.C. 2941.145 and 2152.17(A)(2), without having disposed of the firearm

specifications in open court.       None of the remaining counts were addressed in the

traditional juvenile disposition.

       {¶ 7} The court also imposed the minimum SYO adult felony sentence of 18

years to life in prison, which the court stayed pending D.S.’s successful completion of the

juvenile disposition. The court explained D.S.’s SYO sentence as follows: “15 years of

that minium sentence is for the [murder], and then the three years additional are for the

three-year gun specs, which are to run prior to and consecutive to the 15 years.       So it

gives you an 18-year minimum.        And as I said, maximum of life.”   The court imposed a

one-year sentence for each attempted felonious assault and a two-year sentence for each

felonious assault, all with three-year sentences for the firearm specifications, to be served

concurrent to the 18-years-to-life sentence.

       {¶ 8} D.S. appeals and raises seven assignments of error for our review.

However, we lack jurisdiction to review this case because there is no final, appealable

order, which is an issue appellate courts may raise sua sponte. Chef Italiano Corp. v.

Kent State Univ. (1989), 44 Ohio St.3d 86, 541 N.E.2d 64.

       {¶ 9} This court recently held that “a juvenile court must render a disposition as

to each count for which a juvenile is adjudicated delinquent.     To hold otherwise would
risk leaving issues unresolved.”           In re A.H., Cuyahoga App. No. 95661,

2011-Ohio-2039, ¶10. See, also, State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330,

893 N.E.2d 163, ¶6.

       {¶ 10} In the instant case, we limit our final, appealable order analysis to D.S.’s

juvenile disposition.   Without comment on the merits of D.S.’s stayed SYO felony

sentence, we note that it appears to set forth the manner of conviction and the sentence in

compliance with Baker.

       {¶ 11} However, the court’s “blanket” juvenile disposition for murder did not

cover D.S.’s four assault adjudications with firearm specifications, as they were not

addressed in the dispositional hearing or journal entry. If we were to reverse D.S.’s

delinquency adjudication and disposition committing him to ODYS for the murder

charge, his remaining assault adjudications “would be left unaccompanied by an explicit

disposition. Akin to the criminal justice system, this is a conviction without a sentence.”

 In re A.H., ¶10.

       {¶ 12} Under the reasoning and precedent of In re A.H., we find that the judgment

in the instant case is not a final, appealable order because the court did not dispose of all

counts at the traditional juvenile adjudication level. Accordingly, we lack jurisdiction

over this case.

       {¶ 13} The appeal is dismissed and the matter is remanded for further proceedings

consistent with this opinion.

       It is ordered that appellee recover of appellant its costs herein taxed.
      The Court finds there were reasonable grounds for this appeal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



JAMES J. SWEENEY, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN A. GALLAGHER, J., CONCUR